Case 1:21-cv-01894-WFK-SJB Document 10-1 Filed 05/24/21 PageIL
                                                             1 of 3 PageID #: 54


                                           D                            21* 202^ *
 UNITED STATES DISTRICT COU
                                                                            OFf
 EASTERN DISTRICT OF NEW YD


 cJAKUB MADEJ,                                             :i;^1894(WFK)(SJB)
                           Plaintiff,

                    V.                                 AFFIDAVIT IN SUPPORT OF

 SYNCHRONY FINANCIAL.                                  REQUEST FOR CLERK'S
                           Defendants.                  CERTIFICATE OF DEFAULT

                                                -X



       I, Jakub J. Madej, declare as follows:

 1.    I am plaintiff in this action. I am over 18 years of age.
 2.    I submit this affidavit to establish facts sufficient to show the default of de
       fendant Synchrony Financial in this case and to satisfy the requirements of
       Local Civil Rule 55.1.

 3.    This action was commenced pursuant to the Telephonic Communications Pro
       tection Act, 47 U.S.C. § 227, on April G, 2021. The clerk issued a summons to
       defendant Synchrony Financial ("Synchrony'') on April 15.
 4.    [L.Civ.R. 55.1(b)(3)] Synchrony was served with process on April 27, as ap
       pears fully from the affidavit of service filed in this case.
 5.    Synchrony had 21 days following service - or until May 19 - to appear and
       defend.

 6.    [L.Civ.R. 55.1(b)(2)] Synchrony did not appear within the time allowed. No
       counsel filed an appearance, as appears fully from the docket.
 7.    [L.Civ.R. 55.1(b)(2)] Defendant Synchrony has not answered or otherwise
       moved with respect to the complaint, and the time for defendant to answer or
       otherwise move h.as not been extended.

 8.    [L.Civ.R. 55.1(b)(2)] The time for Synchrony to answer or otherwise move
       with respect to the complaint herein has expired.




                                          -1-
Case 1:21-cv-01894-WFK-SJB Document 10-1 Filed 05/24/21 Page 2 of 3 PageID #: 55




n.     [L.Civ.R. 55.1(b)(1)] Synchrony is a Delaware corporation. Accordingly, it is
       not an infant nor an incompetent person nor in the military.
 10.   Complaint filed in this case seeks affirmative relief, namely monetary damages
       in the amount of $1,144,000 for 572 separate violations of 47 U.S.C. § 227, as
       fully alleged in the complaint.

       I declare under penalty of perjury that the foregoing is true and correct.



 Executed on:   May 24, 2021                Respectfully submitted,
                 New York, NY              By: /s/ Jakub Madei
                                               Jakub J. Madej
                                               415 Boston Post Rd Ste 3-1102
                                               Milford, CT 06460
                                               T:(203) 928-8486
                                               F:(203) 902-0070
                                               E: 1.madei@lawsheet.com




                                         -2-
Case 1:21-cv-01894-WFK-SJB Document 10-1 Filed 05/24/21 Page 3 of 3 PageID #: 56




                                                                                                                                                                       Trii l©riQWl
                                                                                                                                               FILED                    <
                                                                                                                                            IN CLERK S OFFICE
                                                                                                                                        U.S. DISTRICT COURT E.D.N.Y.        MAY 2 ^ 2021
                                                                                                                        BROOKLYN OFFICE * ^AY 2 ^ 2021 ★
                                                                                                                                                                       PRO SE OFFICE
                                                                                                                                         BROOKLYN OFFICE
                                                                                               c:.'
                                                                                               C
                                                                                               Irf
                                                                                                               t • ••
                                                                                   '• o
                                                                                                   3* -
                                                                                                   d-                               (^^1 d
                                                                                       —j
                                                                                               ( ;
                                                                                   "   u.                      ....
                                                                                       f •
                                                                                       >•                      6^
                                                                                                   -
                                                                                                                                                                            cr
                                                                                             • -          I.
